Exhibit 10.2

American Greetings Corporation

Description of Compensation Payable to Non-Employee Directors

Effective as of July 1, 2009 (except with respect to the annual stock option
grant, which is effective June 26, 2009), the non-employee directors of American
Greetings Corporation (“American Greetings”) shall receive the following
compensation with respect to their service on the Board:

 

  •  

An annual board retainer fee of $70,000; and

 

  •  

The Chair of the Nominating and Governance Committee to be paid an annual
retainer fee of $10,000, the Chair of the Compensation and Management
Development Committee to be paid an annual retainer fee of $15,000, and the
Chair of the Audit Committee to be paid an annual retainer fee of $20,000; and

 

  •  

Non-chair members of the Nominating and Governance Committee and the
Compensation and Management Development Committee to be paid an annual retainer
fee of $7,500, and non-chair members of the Audit Committee to be paid an annual
retainer fee of $10,000; and

 

  •  

Options to purchase 15,000 Class A common shares per fiscal year; and

 

  •  

Reimbursement of expenses related to attending Board and committee meetings.

Pursuant to the American Greetings Corporation 2007 Omnibus Incentive
Compensation Plan, non-employee directors may make an election prior to the
beginning of each fiscal year to receive American Greetings’ Class A and/or
Class B common shares in lieu of all or a portion of the fees due to such
Director as compensation for serving on the Board of Directors. For purposes of
determining the number of shares to be issued in lieu of such fees, the shares
are valued based on the closing price of the American greetings Class A common
shares on the last trading day of the calendar quarter prior to the payment of
such fees.